Citation Nr: 0201707	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation, from December 9, 
1992, for service-connected bilateral hearing loss, and for 
an evaluation higher than 10 percent for this disorder from 
January 27, 2000.

2.  Entitlement to an effective date prior to July 14, 1999, 
for the establishment of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and MS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active duty for training in the Army from 
December 1967 to May 1968, as well as various periods of 
active and inactive duty for training in the South Carolina 
National Guard from October 1967 to December 1967 and from 
May 1968 to October 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1999 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that implemented a September 1999 Board decision 
which established service connection for bilateral hearing 
loss effective from December 1992; the veteran has expressed 
disagreement with the evaluation assigned for this 
disability, which was noncompensable from December 1992, and 
10 percent from January 27, 2000.  

This matter also came before the Board from an April 2000 RO 
decision which established service connection for tinnitus.  
The veteran has expressed disagreement with the July 14, 
1999, effective date assigned for the award of service 
connection for this disability.  

A hearing was held before the undersigned Board member via 
video-conference in October 2001.



FINDINGS OF FACT

1.  From December 9, 1992, to January 27, 2000, the evidence 
of record reflects that the veteran was shown to manifest, at 
most, level II hearing in the right ear and level III hearing 
in the left ear. 

2.  From January 27, 2000, the evidence of record reflects 
that the veteran has been shown to manifest, at most, level 
IV hearing in both ears. 

3.  On June 25, 1998, the veteran and his representative 
effectively raised a claim of entitlement to service 
connection for tinnitus; this was the first time such a claim 
- formal or informal - was raised.

4.  In April 2000, the RO established service connection for 
tinnitus, effective January 27, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation from December 
9, 1992, to January 27, 2000, and for an evaluation greater 
than 10 percent from January 27, 2000, for service-connected 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.85 
(1998); 38 C.F.R. §§ 4.85, 4.86 (2001).

2.  The criteria for an effective date of June 25, 1998, for 
the establishment of service connection for tinnitus, are 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the noncompensable 
evaluation initially assigned following the grant of service 
connection for bilateral hearing loss is warranted, and that 
an evaluation higher than 10 percent is warranted for this 
disability from January 2000.  They also contend that an 
effective date earlier than July 14, 1999, is warranted for 
the establishment of service connection for tinnitus. 

Initially, the Board observes that recently enacted law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with statements of the case in March 2000 and 
June 2001, and with a supplemental statement of the case in 
April 2000.  These documents provided adequate notification 
of the information and evidence necessary to substantiate 
these claims. 

As well, the Board notes that during the relevant time 
period, several pertinent VA examinations have been 
accomplished.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims.


I.  Entitlement to a compensable evaluation, from December 9, 
1992, for service-connected bilateral hearing loss, and for 
an evaluation higher than 10 percent from January 27, 2000.

Service connection was established for bilateral hearing loss 
by a September 1999 Board decision.  The Board determined 
that the evidence of record sufficiently demonstrated that 
the veteran's bilateral hearing loss resulted from noise 
trauma in service.  As noted above, a November 1999 rating 
action implemented this Board decision, and, based on the 
evidence of record discussed below, assigned a noncompensable 
evaluation from the date of the claim, December 9, 1992.  See 
38 C.F.R. § 3.400 (2001).  Thereafter, in an April 2000 
decision, the RO granted a compensable evaluation of 10 
percent for the service-connected bilateral hearing loss, 
effective January 27, 2000, based on evidence discussed 
below.  

The relevant evidence of record consists of private and VA 
examination reports.  Private audiological evaluation dated 
in April 1992 revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
35
45
LEFT
35
45
55
65
65

Speech reception thresholds were 30 and 35 decibels in the 
right and left ears, respectively.

VA audiological evaluation dated in February 1993 indicated 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
30
LEFT
40
55
65
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

A private medical statement dated in September 1996 indicated 
that, based on audiogram testing in 1988, the veteran was 
found to have a mixed conductive neurosensory loss in the 
left ear and normal hearing in the right ear.  

VA audiological evaluation dated in May 1997 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
25
LEFT
25
50
60
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  

In a statement, dated in March 1998, a private audiologist 
indicated that the veteran was provided an audiological 
evaluation at that time, and; based on pure tone audiometry, 
the veteran had bilateral sensorineural hearing loss, which 
was mild to moderate in the right ear and moderately severe 
in left ear.  According to the audiologist, the impedance 
audiometry revealed "A" type tympanograms indicating normal 
middle function; the speech reception thresholds were in good 
agreement with the pure tone averages bilaterally; and the 
speech discrimination scores indicated excellent speech 
discrimination ability bilaterally with scores at 96 percent 
and 92 percent for the right and left ears, respectively.

VA audiological evaluation dated in March 1999 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
45
LEFT
30
50
60
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  

On January 27, 2000, the RO received the veteran's notice of 
disagreement regarding the noncompensable disability 
evaluation assigned for bilateral hearing loss in the 
November 1999 rating action.  

Private audiological evaluation dated in February 2000 
indicated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
45
45
LEFT
50
55
70
70
75





VA audiological evaluation dated in March 2000 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
50
LEFT
50
50
60
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  

During the October 2001 hearing, the veteran testified that 
the severity of his hearing loss has been the same since he 
filed his claim in December 1992, and that as such, a 
compensable evaluation was warranted from that time.  MS also 
argued that a compensable evaluation was warranted for the 
bilateral hearing loss from 1992.  

Again, the veteran and his representative contend, in 
substance, that a disability evaluation higher than the 
noncompensable evaluation initially assigned following the 
grant of service connection for bilateral hearing loss is 
warranted, and that an evaluation higher than 10 percent is 
warranted from January 2000.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged rating."  Fenderson v. West, 12 Vet. App. 119 
(1999). 
 
It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

As noted, the noncompensable evaluation was in effect from 
December 1992 until late January 2000, when a 10 percent 
evaluation became effective (it is clear from a review of the 
April 2000 rating action that the January 27, 2000 notice of 
disagreement was incorrectly treated as a "claim" for an 
increased rating for bilateral hearing loss).  The Board 
points out that the diagnostic codes and provisions relating 
to hearing loss were revised effective June 10, 1999 (see 64 
Fed. Reg. 25202-25210 (May 11, 1999), and that where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 312-313. 

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85, Codes 6100 to 6110 (1998).

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2001).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for bilateral hearing loss from 
December 1992, and against an evaluation higher than 10 
percent from January 27, 2000. 

Specifically, the audiometric findings made prior to January 
2000, when applied to the above cited rating criteria 
translate to, at most (worst), literal designations of level 
II hearing in the right ear and level III hearing in the left 
ear, and as such, support the assignment of a noncompensable 
(0 percent) disability evaluation.  See 38 C.F.R. §§ 4.85, 
4.87, Tables VI and VII (1998).  Audiometric findings made in 
March 2000 translate to literal designations of level IV in 
both ears, and support the assignment of a 10 percent 
disability evaluation.  Id.  (as will be noted below, the 
evaluation of February 2000 was incomplete for rating 
purposes).  

As noted above, during the pendency of this appeal, VA issued 
new regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  However, a review of 
the changes made to the criteria at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that the revisions failed to make any 
changes to the numeric designations assigned certain levels 
of puretone threshold or speech discrimination.  Thus, there 
is no change in the mechanical application of the appropriate 
charts to the noted auditory acuity.  

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  The criteria at 38 C.F.R. § 4.86 effective prior 
to June 10, 1999, merely discussed the use of hearing aids in 
conducting audiometric examinations and evidence used in the 
award of service connection for hearing loss.  The 
regulations at 38 C.F.R. § 4.86, effective on June 10, 1999, 
require the use of Table VIA when specific audiometry and 
speech discrimination scores are noted on examination.  
Specifically, when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  

A review of the new criteria indicates that this regulation 
is not applicable to the veteran's claim.  A review of the 
audiometric examination dated in March 2000 does not indicate 
the score required under the new regulations at 38 C.F.R. 
§ 4.86 (2001).  Further, although the puretone threshold at 
the four specified frequencies on private audiological 
evaluation of February 2000 were 55 decibels or more, this 
was not an adequate evaluation for VA purposes, as a Maryland 
CNC test was not conducted (and, as such, a numeric 
designation for the right ear can not be ascertained).  See 
38 C.F.R. § 4.85(a) (2001) (the Board notes that even if the 
examination was deemed adequate, it is almost certain a 
higher disability evaluation would not have resulted).  

The Board does point out that on evaluation of February 1993, 
the puretone threshold at the four specified frequencies 
(left ear) also were 55 decibels or more, and if applied to 
the "new" version of 38 C.F.R. § 4.86, a disability 
evaluation of 10 percent would result (a literal designation 
of V for the right ear, and II for the left ear).  However, 
as noted above, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000); 
DeSousa, supra.


II.  Entitlement to an effective date prior to July 14, 1999, 
for the establishment of service connection for tinnitus.

A review of the record reflects that during a Board hearing 
on June 25, 1998, the presiding member of the Board noted 
that, prior to going on the record, the veteran's 
representative related that the veteran would be presenting 
testimony concerning an issue of entitlement to service 
connection for tinnitus.  The Board member noted that as this 
issue had not been certified, it would likely have to be 
referred to the RO for initial consideration.  Thereafter, in 
the "Introduction" portion of a September 1998 Board 
remand, the issue of entitlement to service connection for 
tinnitus was referred to the RO for consideration.  

Further review of the record reveals that the veteran had 
previously reported left ear tinnitus on private examination 
in March 1992, and during various VA examinations thereafter, 
including in February 1993.  As a result of a VA examination 
in May 1997, he was diagnosed with, among other things, left 
ear tinnitus.  However, these records do not indicate that 
the veteran was seeking entitlement to service connection for 
tinnitus.  It is pointed out that in December 1992 he had 
filed a specific claim for entitlement to service connection 
for bilateral hearing loss.  

In any event, a report of contact form dated on July 13, 1999 
("date stamped" on July 14, 1999) indicates that the 
veteran related that he had no additional evidence to submit 
in support of his claim for hearing loss and tinnitus.  
Thereafter, in a September 1999 decision, the Board again 
referred the tinnitus claim to the RO for consideration.  

Ultimately, the RO, by a decision dated in April 2000, 
established service connection for tinnitus effective July 
14, 1999.  The RO determined that the report of contact form 
dated on July 14, 1999, was a claim of entitlement to service 
connection for tinnitus. 

The veteran and his representative assert that an earlier 
effective date for the grant of service connection for 
tinnitus is in order.  Their main contention, expressed 
during the October 2001 hearing, is that a claim for service 
connection for this disorder was clearly raised in June 1998 
prior to/during the Board hearing.  They also argue that a 
claim of entitlement to service connection for tinnitus 
should have been inferred as early as 1993, when the disorder 
was diagnosed on VA examination and when VA knew of the 
disorder, or that it should been inferred in 1992 when the 
hearing loss claim was filed.  Along these lines, the veteran 
testified that he never specifically sought service 
connection for tinnitus because he thought tinnitus and 
hearing loss were one issue.  

The governing legal criteria provide that the effective date 
of an award based on a initial claim for compensation is the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2) 
(2001). (Emphasis added).  

It is noted that VA regulations provide that a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.152 (2001).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under VA law, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought; and, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2001).  

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion an effective date of June 25, 1998, is warranted 
for the establishment of service connection for tinnitus.  
Clearly, a claim for service connection was raised on that 
date, as reflected by the transcript of the Board hearing 
held on that date (and by the subsequent Board remand and 
decision).  This was the earliest submission - formal or 
informal - indicating that the veteran was seeking 
entitlement to service connection for tinnitus.  Hence, it is 
the appropriate date for the establishment of service 
connection for this disorder. 

Regarding the contention that an effective date in 1993 is 
warranted because tinnitus was noted on VA examination that 
year, the Board points out that receipt of certain medical 
records will be accepted as an informal claim only when a 
formal claim for pension or compensation had been previously 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157 (2001).  In this 
case, prior to June 1998, a claim for tinnitus had not been 
adjudicated.  

With respect to the contention that a 1992 effective date is 
warranted, the Board, while sympathizing with the veteran 
regarding his belief that tinnitus and hearing loss were the 
same issue, notes that only a claim for hearing loss was 
submitted at that time, and clearly not one for tinnitus.  
Clearly, a claim of entitlement to service connection for 
tinnitus can not be inferred from the December 1992 
application for compensation.  

In any event, the Board also points out that none of the 
medical records noting the veteran's complaints of tinnitus 
reflect an intent by him to apply for service connection for 
tinnitus, and as such, none can be considered to be an 
informal claim.  38 C.F.R. § 3.155 (2001).  

In sum, an effective date of June 25, 1998, but no earlier, 
is warranted for the establishment of service connection for 
tinnitus.  To this extent, the veteran's claim is granted.  





ORDER

A compensable evaluation for bilateral hearing loss from 
December 9, 1992, to January 27, 2000, and for an evaluation 
higher than 10 percent thereafter, is denied.

An effective date of June 25, 1998, for the establishment of 
service connection for tinnitus is granted, subject to the 
laws and regulations governing the payments of monetary 
awards.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

